Name: Commission Regulation (EEC) No 1433/80 of 4 June 1980 re-establishing intervention buying-in of beef in the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 143/ 16 Official Journal of the European Communities 7. 6 . 80 COMMISSION REGULATION (EEC) No 1433/80 of 4 June 1980 re-establishing intervention buying-in of beef in the United Kingdom intervention buying-in for these qualities must recom ­ mence in accordance with Article 3 (2) of Regulation (EEC) No 1274/79(5), HAS ADOPTED THIS REGULATION : Article 1 Buying-in by the United Kingdom intervention agency shall recommence on 9 June 1980 for the following qualities : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2916/79 (2 ), and in particular Article 6 (4) (b) thereof, Whereas intervention buying-in was suspended by Commission Regulations (EEC) No 887/80 (3 ) and (EEC) No 999/80 ( «) ; Whereas the market prices for 'Steers H\ 'Steers L/M' and 'Steers T recorded in the United Kingdom on 22 and 29 May 1980 had returned to a level below the maximum buying-in price for these qualities ; whereas in the United Kingdom : in Northern Ireland : 'Steers H' 'Steers L/M' 'Steers T\ Article 2 This Regulation shall enter into force on 9 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 1 980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148, 28 . 6 . 1968, p. 24 . (2) OJ No L 329, 24. 12. 1979, p. 15 . (J) OJ No L 96, 12. 4 . 1980, p. 22. (&lt;) OJ No L 107, 25. 4. 1980, p. 19. (5 ) OJ No L 161 , 29 . 6. 1979, p. 15.